
	

113 HRES 549 IH: Expressing the sense of the House of Representatives concerning the need to explore emerging technologies that are mobile and capable of supplying high volumes of sterile, pathogenic-free water, and for other purposes.
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 549
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Mr. Williams submitted the following resolution; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the sense of the House of Representatives concerning the need to explore emerging
			 technologies that are mobile and capable of supplying high volumes of
			 sterile, pathogenic-free water, and for other purposes.
	
	
		Whereas small communities are severely burdened when the Environmental Protection Agency closes
			 their wastewater treatment plants;
		Whereas flood waters can disable wastewater and drinking water facilities;
		Whereas natural disasters, such as hurricanes, tornadoes, and earthquakes, can leave entire cities
			 without power and, therefore, without potable water; and
		Whereas due to the growing population of the United States, there are more pathogens entering the
			 Nation’s water systems: Now, therefore, be it
	
		That it is the sense of the House of Representatives that in order to respond to situations in
			 which water systems are closed as a result of Environmental Protection
			 Agency induced shutdowns or natural disasters, the Environmental
			 Protection Agency and the Department of Homeland Security should explore
			 emerging technologies that are mobile and capable of supplying high
			 volumes of sterile, pathogenic-free water.
		
